354 S.E.2d 237 (1987)
319 N.C. 395
Opal L. CARROLL
v.
BURLINGTON INDUSTRIES and
Liberty Mutual Insurance Company and
American Motorists Insurance Company.
No. 416A86.
Supreme Court of North Carolina.
April 7, 1987.
*238 Frederick R. Stann, Gastonia, for plaintiff-appellant.
Hedrick, Eatman, Gardner & Kincheloe by J.A. Gardner, III, Charlotte, for defendants-appellees Burlington Industries and American Motorists Ins. Co.
Golding, Crews, Meekins & Gordon by Michael K. Gordon, Charlotte, for defendant-appellees Burlington Industries and Liberty Mut. Ins. Co.
PER CURIAM.
AFFIRMED.